DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the claim amendments filed 17 September 2020.  As directed by the amendment: claims 21 and 27-32 have been amended.  Claims 1-20 were previously cancelled.  Claims 21-40 are currently pending.
Allowable Subject Matter
Claims 21-40 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Donn Harms on 25 March 2021.
The application has been amended as follows:
Claim 21 has been amended as follows:
In line 17, before extending along “projection” has been deleted.
In line 17, before extending along --first extension-- has been added.
Claims 27-32 have all been amended as follows:
In line 7, before second end --a-- has been added.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record.
Regarding claim 21, the closest prior art of record was US 5,425,380 to Hudson, US 7,231,922 B2 to Davison, et al., and US 2007/0252946 A1 to Welchel, et al..
Hudson teaches an apparatus for maintaining a moisture cavity adjacent each eye of a user, comprising: a mask, said mask having a flexible body having a first surface opposite a second surface both extending to a perimeter edge; a pair of apertures communicating through said body on opposite sides of a central portion of said body located therebetween; a pair of curved sidewalls, each in a sealed engagement at a circumferential base edge thereof to said body in respective aligned positions with one of each of said apertures; a first extension having a first end engaged with said body at said central portion thereof; said body positionable to an as-used position with said first surface in a contact against a face of a user and having one each of said pair of apertures aligned with a respective eye of said user; said contact of said first surface against said face of said user said body forming a seal of said first surface of said flexible body against said face of said user which surrounds each of said apertures. Davison, et al. teaches a goggle eyewear apparatus for maintaining a moisture cavity adjacent each eye of a user, wherein each said curved sidewall forming a moisture cavity; and wherein with said body positioned to said as-used position, each said moisture cavity maintains a moist interior air supply therein. Welchel, et al. teaches an eyewear with mask attachment features wherein said first extension is positioned for a removable engagement with a CPAP mask operatively positioned upon said user. While these references teach a majority of the limitations the motivation for combining the references is not rendered 
As such, Hudson as modified by Davison, et al. as modified by Welchel, et al. does not teach or fairly suggest wherein each said curved sidewall forming a moisture cavity; and wherein with said body positioned to said as-used position, each said moisture cavity maintains a moist interior air supply therein; said first extension projecting from said perimeter edge of said body to a distal end of said first extension; said body in said as-used position positioning said first extension in an aligned position with a bridge of a nose of said user with a portion of said projection extending along said nose in-between said bridge and a tip of said nose, with opposing sides of said extension in respective contacts with sides of said nose located in-between said bridge and said tip thereof.
Claims 22-40 are dependent from claim 21 and therefore include the allowable limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786